Citation Nr: 0723378	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-21 108	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back condition.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1978 to January 1979 and from October 1979 to August 
1981.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In December 2006, the RO sent a letter to the veteran 
notifying him that his appeal was being certified to the 
Board.  He was asked to notify VA if he wished to appear 
personally before the Board and give testimony concerning his 
appeal.  Per his request, a hearing at the Board's central 
offices in Washington, D.C. was scheduled, but he did not 
report for it.  In May 2007, he made a motion for a new 
hearing before the Board using video-conferencing technology 
(Video hearing).  His motion was granted by the acting 
Veterans Law Judge who had been scheduled to hold the May 
2007 hearing.  A videoconference hearing was scheduled for 
August 2007.  In July 2007, the veteran reported that he had 
just been released from the hospital; he requested that his 
video hearing be canceled and that he be scheduled for a 
hearing in person before the Board at the RO (Travel Board 
hearing).  This motion was also granted.  38 C.F.R. 
§ 20.704(c) (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

